internal_revenue_service number release date index number --------------------------------------------- ---------------------------------------------- --------------------- ---------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number -------------------- refer reply to cc tege eoeg eo1 plr-106706-11 date date trust agreement system board state ---------------------------------------------------------------------- ------------------------------------------------------------------------------------------ --------------------------------------------------------------------------- ---------------------------------- ------------------------------------------------------------ -------------------------------------------------- ------------------ education board ------------------------------------------------------ statute ------------------------------------------------------------------------------------------ --------------------------------------------------------------------------------- dear ---------------- this letter responds to a letter from your authorized representatives dated date submitted on behalf of the state requesting rulings that the trust’s income is excludable from gross_income under sec_115 of the internal_revenue_code and the trust is not required to file an annual federal_income_tax return under sec_6012 of the code the state represents the facts as follows issue - sec_115 facts plr-106706-11 the system was established under the statute the board established the trust to hold assets of the system the state provides health benefits to retired state and education board employees and their beneficiaries by way of the agreement the board created and administers the trust solely for the purpose of providing post-employment benefits other than pension to retired employees and their dependents the state and the education board a political_subdivision of the state contribute to the trust for the maintenance of the system all funds and investment_income in the trust are to be used exclusively to pay benefits to retired employees and their dependents under the system as well as reasonable and legitimate administrative expenses the state represents that private interests do not participate in the trust the board is comprised of the state controller the state budget officer the state personnel administrator and the general treasurer or their designees the board serves as the initial trustee of the trust the board is responsible for the general administration and maintenance of the trust and the system it has the power to collect contributions from the state or any agency or division of the state and to direct benefit payments the board may adopt rules and regulations for conducting the business of the system and shall have such power as might be necessary to discharge its duties if it designates a separate trustee the board may remove that trustee at any time with notice the board may amend the agreement under no condition however may any amendment result in or permit the return to the state of any portion of trust income or assets or result in or permit the distribution of trust income or assets for the benefit of anyone other than the covered retired employees and their dependents unless and until the board has certified that all system liabilities have been satisfied the board may terminate the agreement but only with written notice that includes a certification that all system liabilities have been satisfied at which time remaining trust assets will be transferred to the state the state represents that in no event will trust assets be transferred to an entity that is not a state a political_subdivision of a state or an entity whose income is excluded from gross_income under sec_115 law and analysis sec_115 provides that gross_income does not include income derived from any public_utility or the exercise of any essential government function and accruing to a state or any political_subdivision thereof plr-106706-11 in revrul_77_261 1977_2_cb_45 income from an investment fund established under a written declaration of trust by a state for the temporary investment of cash balances of the state and its participating political subdivisions was excludable from gross_income for federal_income_tax purposes under sec_115 the ruling indicated that the statutory exclusion was intended to extend not to the income of a state or municipality resulting from its own participation in activities but rather to the income of a corporation or other entity engaged in the operation of a public_utility or the performance of some governmental function that accrued to either a state or municipality the ruling points out that it may be assumed that congress did not desire in any way to restrict a state’s participation in enterprises that might be useful in carrying out projects that are desirable from the standpoint of a state government and which are within the ambit of a sovereign properly to conduct in addition pursuant to sec_6012 and the underlying regulations the investment fund being classified as a corporation that is subject_to taxation under subtitle a of the code was required to file a federal_income_tax return each year in revrul_90_74 1990_2_cb_34 the income of an organization formed funded and operated by political subdivisions to pool various risks arising from their obligations regarding public liability workers’ compensation or employees’ health is excludable from gross_income under sec_115 in this ruling private interests did not materially participate in the organization nor did they benefit more than incidentally from the organization the trust provides health benefits to retired state and education board employees and their beneficiaries providing health benefits to former public employees constitutes the performance of an essential government function based upon revrul_90_74 and revrul_77_261 the trust performs an essential_governmental_function within the meaning of sec_115 the funding and provision of retiree health benefits through the trust satisfies the obligation of the state and the education board to provide those benefits thus the income of the trust accrues to the state and the education board any amounts remaining in the trust after all liabilities of the system have been satisfied shall be returned to the state no private interests participate in or benefit from the operation of the trust other than as providers of goods or services the benefit to retired state and education board employees is incidental to the public benefit see revrul_90_74 issue - sec_6012 facts the state created the trust to provide a vehicle for funding retiree health benefits under plan the income of the trust consists solely of contributions from the state and plr-106706-11 the education board plus investment_income no contributions will be made to the trust by employees no part of the trust may be diverted to purposes other than the exclusive benefit of the participants and their beneficiaries no part of the trust’s net_earnings may inure to the benefit of any private person the parties to the trust agreement are the state and the trustee of the trust the trust is governed by the board consisting of officials of the state or their designees the board holds all powers necessary to carry out the purpose of the trust including investment management and control of trust assets the board is required to pay benefits solely to provide health benefits to retirees and their spouses and dependents the agreement provides that the board may amend_or_terminate the trust at any time provided that trust assets shall be used only for the purpose of providing health benefits to the participants of the plan in no event will the assets be transferred to an entity which is not a state a political_subdivision of a state or an entity the income of which is excluded from gross_income under sec_115 law analysis sec_301_7701-1 of the procedure and administration regulations provides that the classification of organizations that are recognized as separate entities is determined under sec_301_7701-2 through -4 unless a provision of the code provides for special treatment of that organization sec_301_7701-4 provides in general that an arrangement will be treated as a_trust under the code if it can be shown that the purpose of the arrangement is to vest in trustees responsibility for the protection and conservation of property for beneficiaries who cannot share in the discharge of this responsibility and therefore are not associates in a joint enterprise for the conduct of business for profit contributions to the trust are to be used to pay retiree health benefits for eligible retired employees and their spouses and dependents the board as trustee is charged with the responsibility of protecting and conserving trust property for the benefit of the beneficiaries of the trust the beneficiaries of the trust cannot share in the discharge of the board’s responsibility for the protection and conservation of property and therefore are not associates in a joint enterprise for the conduct of business for profit assuming that the trust is recognized as a separate_entity under sec_301_7701-1 we conclude that the trust is an ordinary_trust under sec_301_7701-4 sec_6012 provides that every trust having taxable_income for the tax_year or having gross_income of dollar_figure or more for that year regardless of the amount of taxable_income must file a return with respect to income taxes under subtitle a plr-106706-11 based solely on the facts and representations submitted by the trust ruling sec_1 we conclude that the income of the trust is derived from the exercise of an essential_governmental_function and will accrue to a state or a political_subdivision thereof for purposes of sec_115 consequently we rule that the trust’s income is excludable from gross_income under sec_115 we conclude that the trust is classified as a_trust within the meaning of sec_7701 and sec_301_7701-4 sec_6012 does not require a_trust without taxable_income to make a return of income when gross_income is less than dollar_figure because the trust’s income is excludable from gross_income under sec_115 we rule that the trust is not required by sec_6012 to file an annual income_tax return except for the specific rulings above we express or imply no opinion concerning the federal tax consequences of the facts of this case under any other provision of the code specifically no representation is made that contributions or premiums_paid on behalf of or benefits received by employees former employees retirees spouses dependents or others will be tax-free this ruling concerns only the federal tax treatment of the trust’s income and may not be cited or relied upon as to any matter relating to the taxation of accident or health contributions or benefits under a power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative this ruling is directed only to the taxpayer who requested it according to sec_6110 this ruling may not be used or cited as precedent sincerely sylvia hunt assistant chief exempt_organizations branch office of division counsel associate chief_counsel tax exempt government entities enclosures copy for sec_6110 purposes
